Citation Nr: 1612061	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-00 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to service-connected prostate cancer.  

2.  Entitlement to an initial disability rating in excess of 60 percent for prostate cancer, status post radical prostatectomy.

3. Entitlement to service connection for right ear hearing loss.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from April 1966 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The rating decision on appeal denied service connection for bilateral hearing loss.  In an October 2010 decision, the Board, in pertinent part, denied service connection for left ear hearing loss and remanded the claim for service connection for right ear hearing loss for additional development.  

The issues of entitlement to service connection for right ear hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the Veteran's rating reduction took effect on October 1, 2008, his prostate cancer residuals have consisted of voiding dysfunction requiring absorbent materials that must be changed more than four times per day.

2.  The Veteran's residuals of prostate cancer, status post radical prostatectomy are not manifested by renal dysfunction, obstructed voiding, or urinary tract infection. 

3.  Major depression is causally related to service-connected prostatectomy.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for prostate cancer, status post radical prostatectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2015).

2.  Service connection for major depression is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, a May 2007 letter informed the Veteran of the evidence required to substantiate his claim for service connection for prostate cancer.  The RO did not provide the Veteran with additional notice regarding the claim for a higher initial disability rating.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  The RO issued a SOC in May 2009 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the claims being decided.  The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran was afforded VA examinations for prostate cancer in October 2007 and December 2011.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The examiners reviewed the treatment records and medical history and conducted complete examinations which fully addressed the symptoms and manifestations of prostate cancer.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Given the Board's favorable disposition of the claim for service connection for acquired psychiatric disability, a discussion of VA's duties to notify and assist is not necessary.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).

Analysis of Claims

Initial Rating for Prostate Cancer, Status Post Radical Prostatectomy

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008). 

The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2015).

Pursuant to Diagnostic Code (DC) 7528, malignant neoplasms of the genitourinary system are to be rated 100 percent disabling.  A note following DC 7528 provides that, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent evaluation shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, DC 7528 (2015). 

The criteria pertaining to voiding dysfunction provide that the particular condition should be rated as urine leakage, frequency or obstructed voiding.  A maximum 60 percent rating is assignable for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day.  38 C.F.R. § 4.115b (2015).

Renal dysfunction is evaluated under 38 C.F.R. § 4.115a.  Ratings ranging from zero to 100 percent may be assigned depending on the nature and severity of symptoms.  A 60 percent evaluation is in order for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  An 80 percent evaluation is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation contemplates cases requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 

Private medical records show that the Veteran underwent radical prostatectomy on April 23, 2007.  A September 2007 rating decision granted service connection for  prostate cancer, status post radical prostatectomy and assigned a 100 percent rating from effective from April 24, 2007.  Pursuant to DC 7528, a 100 percent rating remained in effect for 6 months.

In October 2007, the Veteran had a VA examination for prostate cancer residuals. The examiner noted that the Veteran developed erectile dysfunction and urinary incontinence following surgery for prostate cancer.  The examiner noted that the Veteran had nocturia and required four pads a day.  The examiner diagnosed stress urinary incontinence.  

An October 2007 letter provided the Veteran with notice of a proposed reduction of the disability rating for prostate cancer, in accordance with 38 C.F.R. § 3.105.  The October 2007 letter informed the Veteran that the evaluation of adenocarcinoma of prostate, status post radical prostatectomy would be reduced to 40 percent disabling following a period of 60 days.  

Following the proposed reduction, the Veteran submitted additional medical evidence and a written statement regarding his condition.  In an October 2007 letter, the Veteran's private oncologist noted that there was an 80 percent probable cure of prostate cancer.  The Veteran's physician indicated that the Veteran has residual disabilities of incontinence and erectile dysfunction.  

In a written statement dated in July 2008, the Veteran stated that he experienced incontinence which required changing pads 12 times a day.  The Veteran stated that he would accept a reduction to 60 percent for his condition.  

A  July 2008 rating decision assigned  a 40 percent evaluation under the criteria pertaining to voiding dysfunction, effective from October 1, 2008.  Subsequently, a  December 2008 rating decision assigned a 60 percent disability rating from October 1, 2008.  

A December 2011 VA examination noted that the Veteran had undergone surgery for prostate cancer, which was in remission.  The examination noted voiding dysfunction which caused urine leakage.  The examiner indicated that the Veteran required absorbent materials which had to be changed more than four times a day.  The Veteran did not require an appliance.  The Veteran did not have signs of symptoms of obstructed voiding.  He did not have recurrent urinary tract or kidney infections.  

The Veteran is in receipt of the maximum 60 percent disability rating for voiding dysfunction.  The Board finds that an evaluation in excess of 60 percent has not been warranted during the rating period.  A higher rating could only be assigned based on the criteria for renal dysfunction.  In this case, there is no indication that the Veteran has experienced renal dysfunction as a residual of his prostate cancer treatment.  Accordingly, the criteria for a higher disability rating in excess of 60 percent have not been met.  

In conclusion, the evidence shows that the reduction of the Veteran's total schedular evaluation for prostate cancer was proper and that, since the date of that rating reduction, his residual symptoms have warranted a rating of 60 percent, but no higher, based on voiding dysfunction.  There is a preponderance of the evidence weighs against the assignment of a disability rating in excess of 60 percent for residuals of prostate cancer.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  



The Board also notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Veteran's disability picture is contemplated by the rating schedule.  Thus, the assigned schedular evaluation for the service-connected residuals of prostate cancer is adequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

The Veteran has alleged that he is unemployable due, in part, to prostate cancer, and the issue of entitlement to a TDIU is addressed in the remand section of this decision below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Legal Criteria for Service Connection

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a)  (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.  Medical evidence also is generally, though not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran asserts that he has depression secondary to his service-connected prostatectomy.  A mental health record dated in October 2008 reflects that the Veteran was diagnosed with PTSD and depression.  The depression was a single episode related to prostatectomy.  A VA examination for psychiatric disorders dated in October 2011 reflects that the Veteran was diagnosed with PTSD related to traumatic experiences in Vietnam.  The examiner indicated that no other mental disorders were present on examination.  Service connection for PTSD was granted in a November 2011 rating decision.  

VA outpatient treatment records dated in April 2008 and October 2008 show that the Veteran was diagnosed with PTSD and an episode of major depression, status post prostatectomy.  In light of the VA treatment record which noted an episode of major depression secondary to prostatectomy during the appeal period, the Board finds that service connection for major depression is warranted.  38 C.F.R. § 3.310.  





ORDER

A disability rating in excess of 60 percent for residuals of prostate cancer is denied.

Service connection for major depression is granted.  


REMAND

Service Connection for Right Ear Hearing Loss

The Veteran had an audiogram upon entrance into service in April 1966.  The audiogram (with converted ISO units in parentheses) showed thresholds of
-5 (10), -5 (5), 0 (10) and 0 (10) at frequencies of 500, 1000, 2000 and 3000 Hertz, respectively.  A December 1969 audiogram showed audiometric thresholds of 30 decibels at frequencies of 500 and 1000 Hertz for the right ear.  A July 1971 audiogram showed a threshold of 30 decibels at a frequency of 500 Hertz.  An April 1974 audiogram reflects audiometric thresholds of 10, 10, 5, 10 and 15 at frequencies of 500, 1000, 2000, 3000 and 4000 Hertz.   

In February 2009, a VA audiologist diagnosed high frequency sensorineural hearing loss, right ear.  In March 2009, the examiner reviewed the claims file.  The examiner opined that audiograms in 1973 and 1974 showed normal hearing bilaterally.  The examiner stated that it appears that the hearing loss at 500 Hz was temporary.   The examiner opined that it is therefore less likely than not that the Veteran's current right ear hearing loss is related to service.  

The Veteran had a VA examination for hearing loss in December 2011.  The examination showed right ear hearing loss, as defined by § 3.385.  The examiner opined that the Veteran's hearing loss is less likely than not related to service.  The examiner noted that an enlistment audiogram was within normal limits.  The examiner noted that there was a mild high frequency hearing loss shown on an audiogram in 1971 at 500 Hz.  The examiner opined that a separation audiogram in 1974 showed hearing within normal limits bilaterally from 500 to 6000 Hertz.  The examiner noted that, although a 1969 audiogram showed mild hearing loss at 500 and 1000 Hertz, it appears that the hearing loss was temporary, as the hearing loss improved on subsequent audiogram.  The examiner noted that the audiograms showed normal findings at separation.  On remand, an addendum opinion should be obtained to address the discrepancies between the December 1969, July 1971 and April 1974 audiograms. 

TDIU

The Veteran asserts that  he is unemployable due to his service-connected disabilities. 

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a).  Even if the Veteran does not satisfy these threshold minimum rating requirements of § 4.16(a), it is also possible to receive a TDIU on an extraschedular basis under 38 C.F.R. 
§§ 3.321(b)(1)  and 4.16(b) if it is determined he is incapable of securing and maintaining substantially gainful employment on account of his service-connected disabilities.

In August 2008, the RO mailed the Veteran VCAA notice letter and a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The Veteran did not return the form.  On remand, the AMC should send him another VA Form 21-8940.

During the appeal period, VA examinations have noted the Veteran's report of occupational impairment.  A VA examination for prostate cancer dated in December 2011 reflects that the examiner opined that prostate cancer does not render the Veteran unable to work.  The examiner opined that the Veteran would require accommodations for changing padding.  

A December 2011 VA examination for PTSD reflects that the Veteran denied occupational impairment due to PTSD.  However, he reported that he was currently unemployed.  He reported that he tried to work after surgery for prostate cancer but would attempt to lift heavy objects and would urinate.  He reported that this also happened while bending.  

In Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Court stated that the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  The Board finds that a VA examination and opinion are necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a TDIU application (VA Form 21-8940) and ask him to complete and return it.

2.  Forward the claims file to the December 2011 VA examiner for preparation of an addendum opinion regarding the Veteran's right ear hearing loss.   

The examiner should state whether it is at least as likely as not that a current right ear hearing loss disability is etiologically related to some disease, event or injury in service.  The examiner should attempt to explain the discrepancy between the audiogram results obtained in service in December 1969, July 1971 and April 1974.  The examiner should discuss the possible source of the difference in the audiometric thresholds from 1971 to 1974.  The examiner should explain whether any of the audiogram results are considered more reliable than others.  

The examiner should provide a detailed rationale for the opinion.  If the examiner determines that it is not possible to provide an opinion without resort to speculation, the examiner should explain why it is not possible.  

3.  Then, schedule the Veteran for a VA medical examination to determine the functional impairment (including occupational impairment) caused by his service-connected disabilities.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination. 

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion regarding the Veteran's functional impairment due to service-connected disabilities, which include: residuals of prostate cancer, PTSD, major depression and erectile dysfunction.    

The examiner must consider the Veteran's level of education, experience, and occupational background in determining substantially gainful employment in light of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

5.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


